This opinion is subject to administrative correction before final disposition.




                                Before
                   HOLIFIELD, PENNIX, and HACKEL
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

           Zachariah B. MIHOLERWORTINGER
    Aviation Electronics Technician Third Class (E-4), U.S. Navy
                             Appellant

                             No. 202100254

                        _________________________

                           Decided: 29 April 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Donald R. Ostrom

 Sentence adjudged 18 June 2021 by a special court-martial convened at
 Naval Base Norfolk, Virginia, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: a bad-conduct discharge.

                           For Appellant:
          Lieutenant Commander W. Scott Stoebner, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
             United States v. Miholerwortinger, NMCCA No. 202100254
                                Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
    The findings and sentence are AFFIRMED.


                                      FOR THE COURT:




                                      RODGER A. DREW, JR.
                                      Clerk of Court




    1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
     We note that according to Rule for Court-Martial 1101(a), the Statement of Trial
Results must accurately reflect the sentence of the court-martial. In this case, the
Statement of Trial Results “Section B” does not accurately reflect the sentence of the
court-martial. However, we find no prejudice, nor do we find it necessary to order mod-
ification of the Statement of Trial Results, as the Entry of Judgment correctly reflects
the sentence of the court-martial.
    We also note that the military judge failed to announce the assembly of the special
court-martial. While this was error, we find it was not a jurisdictional defect. Appellant
does not allege prejudice and we find none. See United States v. Goodwin, 60 M.J. 849,
850 (N-M. Ct. Crim. App. 2005) (“Our superior court has held that violations of Article
16, UCMJ, are not jurisdictional, so long as there is “substantial compliance” with its
requirements. Thus, such errors must be tested for prejudice.”) (Internal citations and
punctuation omitted).


                                             2